
	
		II
		111th CONGRESS
		2d Session
		S. 3132
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 17, 2010
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to
		  promote and support breastfeeding through the special supplemental nutrition
		  program for women, infants, and children.
	
	
		1.Short titleThis Act may be cited as the
			 Exemplary Breastfeeding Support
			 Act.
		2.Support for breastfeeding in the WIC
			 Program
			(a)In generalSection 17 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786) is amended—
				(1)in subsection (a), in the second sentence,
			 by striking supplemental foods and nutrition education through any
			 eligible local agency and inserting supplemental foods and
			 nutrition education, including breastfeeding promotion and support, through any
			 eligible local agency; and
				(2)in subsection (h)(4)—
					(A)by striking (4) The
			 Secretary and all that follows through (A) in
			 consultation and inserting the following:
						
							(4)Requirements
								(A)In generalThe Secretary shall—
									(i)in
				consultation
									;
						(i)by redesignating subparagraphs (B) through
			 (F) as clauses (ii) through (vi), respectively, and indenting
			 appropriately;
						(ii)in clause (v) (as so redesignated), by
			 striking and at the end;
						(iii)in clause (vi) (as so redesignated), by
			 striking 2010 initiative. and inserting initiative;
			 and; and
						(iv)by adding at the end the following:
							
								(vii)annually compile and publish breastfeeding
				performance measurements based on program participant data on the number of
				partially and fully breastfed infants, including breastfeeding performance
				measurements for—
									(I)each State agency; and
									(II)each local agency;
									(viii)in accordance with subparagraph (B),
				implement a program to recognize exemplary breastfeeding support practices at
				local agencies or clinics participating in the special supplemental nutrition
				program established under this section; and
								(ix)in accordance with subparagraph (C),
				implement a program to provide performance bonuses to State agencies
				participating in the special supplemental nutrition program established under
				this section that achieve—
									(I)the highest proportion of participating
				breastfed infants; or
									(II)the greatest improvement in the proportion
				of participating breastfed infants.
									(B)Exemplary breastfeeding support
				practicesIn evaluating
				exemplary practices under subparagraph (A)(viii), the Secretary shall
				consider—
									(i)performance measurements of
				breastfeeding;
									(ii)the effectiveness of a peer counselor
				program;
									(iii)the extent to which the agency or clinic
				has partnered with other entities to build a supportive breastfeeding
				environment for women participating in the program; and
									(iv)such other criteria as the Secretary
				considers appropriate after consultation with State and local program
				agencies.
									(C)Performance bonuses
									(i)In generalFollowing the publication of breastfeeding
				performance measurements under subparagraph (A)(vii), the Secretary shall
				provide performance bonus payments to State agencies that demonstrate—
										(I)the highest proportion of participating
				breastfed infants, as compared to other State agencies participating in the
				program; or
										(II)the greatest improvement in proportion of
				participating breastfed infants, as compared to other State agencies
				participating in the program.
										(ii)ConsiderationIn providing performance bonus payments to
				State agencies under this subparagraph, the Secretary shall consider the
				proportion of participating fully breastfed infants that are served by the
				State agency.
									(iii)Use of fundsA State agency that receives a performance
				bonus under clause (i)—
										(I)shall treat the funds as program funds;
				and
										(II)may transfer the funds to local agencies
				for use in carrying out the program.
										(iv)ImplementationThe Secretary shall provide the first
				performance bonuses not later than 1 year after the date of enactment of this
				clause and may subsequently revise the criteria for awarding performance
				bonuses.
									.
						(b)Breast pumpsSection 17(h)(1)(C)(ii) of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1786(h)(1)(C)(ii)) is amended by inserting
			 , including amounts provided through a contingency reserve under the
			 terms and conditions established by the Secretary, after clause
			 (i).
			
